BENEDICT, District Judge.
I am of the opinion that this action cannot be maintained against the city of Brooklyn — not, however, by reason of any exemption from liability secured by the act of 1SG2, (Bliss v. City of Brooklyn, [Case No. 1,544,]) but because the use of the complainant’s patent seats in the public schools of the city, under the direction of the board of. education, to which body the seats belong, does not create a liability on the part of the corporation of the city of Brooklyn to pay the complainant for the use of his patent. The injunction prayed for, if granted, would be of no effect, as the corporation of the city has no power, by law, to direct the discontinuance of the use of the seats. The seats are not used by the corporation of the city, but by the board of education, the purchaser, and any injunction, to be effectual, must issue against that body.